Citation Nr: 1225070	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-16 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right eye condition.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a left leg injury.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1956 to December 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which declined to reopen the Veteran's previously denied claim for service connection for a stomach ulcer condition and denied service connection for bilateral hearing loss, tinnitus, a right eye condition, and a left leg injury.  In October 2008, the Veteran submitted a notice of disagreement (NOD) and subsequently perfected his appeal in May 2009.

A January 2010 rating decision from the Louisville RO granted entitlement to service connection for tinnitus and severe gastritis and duodenitis with hiatal hernia and helicobacter pylori.  These grants of service connection are considered full grants of these benefits on appeal for these claims.  As such, the claims of entitlement to service connection for tinnitus and a stomach ulcer condition are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In January 2011, the Veteran submitted updated VA treatment records regarding his stomach condition with a note indicating that the records were in support of his pending appeal.  Although these treatment records and note were not timely as an NOD to the January 2010 rating decision assigning a 10 percent evaluation for the Veteran's service-connected stomach condition, the Board construes the Veteran's correspondence as a claim for an increased rating for his service-connected stomach disability.  Thus, the issue of entitlement to an evaluation in excess of 10 percent for severe gastritis and duodenitis with hiatal hernia and helicobacter pylori has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for bilateral hearing loss and a left leg injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

In January 2010, prior to the promulgation of a decision in the appeal, the Veteran indicated that he did not wish to continue his appeal of the denial of service connection for a right eye condition.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the issue of service connection for a right eye condition by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204 (2011).  In January 2010, the Veteran submitted a letter indicating that he no longer wished to appeal the denial of service connection for a right eye condition claimed as vision.  The withdrawal is effective immediately upon receipt by VA in January 2010.  See 38 C.F.R. § 20.204(b)(3) (2011).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for service connection for a right eye condition is dismissed.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the readjudication of his claims of entitlement to service connection for bilateral hearing loss and a left leg injury.

In January 2011, the Veteran's representative submitted VA treatment records which mention the Veteran's hearing loss disability and his low back complaints.  Although the newly submitted treatment records do not specifically reference the Veteran's left leg complaints, a June 2009 VA examiner linked the Veteran's left leg complaints to a low back disability.  The treatment records do discuss the Veteran's low back complaints and are, therefore, potentially pertinent to his left leg injury claim.  This evidence, though pertinent to the Veteran's claims, has not been considered by the AOJ and was submitted without a waiver of the AOJ's initial consideration of this evidence.  In these circumstances, the law requires that the Board return the appeal to the AOJ for initial consideration of the new evidence.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1304(c) (2011).

Accordingly, the case is REMANDED for the following actions:

1.  Review the newly submitted evidence in the Veteran's claims file and complete any additional development deemed necessary.

2.  After completing the above action, the Veteran's claims of entitlement to service connection for bilateral hearing loss and a left leg injury should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


